Opinion issued November 29, 2007








In The
Court of Appeals
For The
First District of Texas



NO. 01-06-00688-CV



RICHARD HEILEMAN AND LINDA HEILEMAN , Appellants

V.

ALLSTATE TEXAS LLOYDS INSURANCE COMPANY AND LLOYD
BILLUPS, Appellees



On Appeal from the 151st District Court
Harris County, Texas
Trial Court Cause No. 2003-05274



MEMORANDUM OPINION	Appellants Richard Heileman and Linda Heileman have failed to timely file a
brief.  See Tex. R. App. P. 38.8(a) (failure of appellant to file brief).  After being
notified that this appeal was subject to dismissal, appellants did not adequately
respond.  See Tex. R. App. P. 42.3(b) (allowing involuntary dismissal of case).
	The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Alcala and Bland.